DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4-11 and 13-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Pub. No. 2011/0313768 A1 to Klein et al.
As to claim 1, Klein discloses a variable interactive effect system for controlling activation of an interactive effect, the system comprising:
one or more sensors configured to generate a signal (Fig. 2, paragraphs 0040-0047, where capture device (20) comprises camera (23) and microphone (30));
a system controller configured to receive the signal and configured to:
validate the signal as being valid input for the interactive effect (Fig. 2, paragraphs 0050-0052, where gesture recognizer engine (54) and voice recognizer engine (56) validates the signals);
determine whether the validated signal matches at least one preprogrammed interaction of the interactive effect (Fig. 8A-8D, paragraphs 0094-0099, where an action is performed in step (514) using previous steps to determine a validated signal matches a preprogrammed interaction);
determine a score based on one or more metrics of the validated signal (Fig. 8D, paragraph 0097, where a weight of a gesture and voice command are determined in steps (570, 571)); and
generate instructions to control the interactive effect based on the score and on whether the validated signal matches the at least one preprogrammed interaction of the interactive effect, wherein the instructions comprise first variable activation instructions when the validated signal matches the at least one preprogrammed interaction of the interactive effect and second variable activation instructions when the validated signal does not match any preprogrammed interaction of the interactive effect, wherein a variable of the first variable activation instructions, the second variable activation instructions, or both is set by the score (Fig. 8A-8D, paragraphs 0097-0099, where when the voice command and/or gesture are verified in steps (575, 579), an action is performed in step (514), if not, there is an error); and
an interactive effect controller configured to activate the interactive effect based on the first variable activation instructions or the second variable activation instructions (Fig. 8A, paragraphs 0029-0034 and 0084, where actions are performed in step (514), such as controlling an application or avatar on the screen).
As to claim 2, Klein discloses the variable interactive effect system, wherein the one or more sensors comprise image sensors, radio frequency sensors, optical sensors, or any combination thereof (Fig. 2, paragraphs 0040-0047, where capture device (20) comprises camera (23), which is an image sensor).
As to claim 4, Klein discloses the variable interactive effect system, wherein the one or more metrics comprise a gesture velocity or trajectory (Fig. 2, paragraph 0055, where a velocity is measured if a gesture is a throw).
As to claim 5, Klein discloses the variable interactive effect system, wherein validating the signal comprises detecting that a guest is stationary and within a predetermined distance of the interactive effect (Fig. 2, paragraph 0051, where gesture recognizer engine (54) determines poses and static body positions).
As to claim 6, Klein discloses the variable interactive effect system, wherein the one or more sensors are configured to detect movement of a guest-associated object and wherein the validating the signal further comprises detecting that the movement is nonrandom (Fig. 1, paragraphs 0034-0037, where capture device (20) detects movements of user (18) which are used to control avatar (24)).
As to claim 7, Klein discloses the variable interactive effect system, wherein the one or more sensors are configured to detect voice signals of the guest and wherein validating the signal further comprises detecting a specific word or phrase in the voice signals (Fig. 6, paragraphs 0085-0087, where specific words or phrases are detected to determine a command to execute).
As to claim 8, Klein discloses the variable interactive effect system, wherein the second variable activation instructions are generated when additional detected words in the validated signal do not match any preprogrammed interaction of the interactive effect (Fig. 6, paragraphs 0085-0087, where in step (316) if the command is not valid, a timeout (318) is performed).
As to claim 9, Klein discloses the variable interactive effect system, wherein the second variable activation instructions comprise selecting a mode of the interactive effect and adjusting the interactive effect based on the score (Fig. 8D, paragraphs 0097-0099, where the modes are based on a gesture or weight command, which is determined in steps (570-572)).
As to claim 10, Klein discloses the variable interactive effect system, wherein the first variable activation instructions comprise selecting a mode from a mode of the interactive effect based on the match of the at least one preprogrammed interaction and adjusting the interactive effect based on the score (Fig. 8D, paragraphs 0097-0099, where the mode is selected based on the weight of the gesture and voice command determined in steps (570-572)).
As to claim 11, Klein discloses a method of activating an interactive effect, the method comprising:
receiving data from one or more sensors, the data indicative of a valid input from a guest to an interactive effect (Fig. 2, paragraphs 0040-0047, where capture device (20) comprises camera (23) and microphone (30), which are sensors which send data to computing system (12));
estimating a potential input range for the guest based at least in part on the data (Fig. 8D, paragraphs 0097-0099, where in steps (570, 571) a weight is assigned to a gesture and voice command);
determining a score for the valid input based on the estimated potential input range and the data (Fig. 8D, paragraphs 0097-0099, where in step (572) is it determined if the gesture or voice command has a higher weight); and
generating instructions to activate the interactive effect based on the score, wherein the generated instructions adjust an activation level of the interactive effect based on the score (Fig. 8D, paragraphs 0097-0099, where based on whether the gesture or voice command has a higher score, step (573) or step (577) is performed).
As to claim 13, Klein discloses the method, wherein the data comprises velocity data, and wherein the estimated potential input range comprises an estimated velocity range for the guest (Fig. 2, paragraph 0055, where a velocity is measured if a gesture is a throw).
As to claim 14, Klein discloses the method, wherein the data comprises movement data of the guest or a guest-associated object, and wherein the estimated potential input range comprises an estimated range of motion for the guest (Fig. 1, paragraphs 0034-0037, where capture device (20) detects movements of user (18) which are used to control avatar (24)).
As to claim 15, Klein discloses the method, wherein adjusting the activation level of the interactive effect comprises adjusting a speed, volume, and/or intensity of the interactive effect to match the score, wherein the activation level is scaled to a range of the score (Fig. 8D, paragraphs 0097-0099, where in step (580) an attempt to match the motion of the gesture to associated gestures is determined, which includes the speed of the gesture).
As to claim 16, Klein discloses the method, wherein adjusting the activation level of the interactive effect comprises activating media associated with the score (Fig. 7A, paragraph 0088, where in step (410), objects are displayed on system (10) on display monitor (15), such as games, movies, or other media content, for the user to interact with).
As to claim 17, Klein discloses the method, wherein adjusting the activation level of the interactive effect comprises matching a light intensity of a light source to the score (Fig. 2, paragraphs 0042-0044, where camera (23) includes an infrared light (25) to detect light intensity).
As to claim 18, Klein discloses a variable interactive effect system for controlling activation of an interactive effect, the system comprising:
a system controller configured to receive input data from one or more sensors in an interactive environment that comprises an interactive effect (Fig. 2, paragraphs 0040-0047, where capture device (20) comprises camera (23) and microphone (30), which are sensors which send data to computing system (12)), the system controller configured to:
validate the input data as being a valid input to the interactive effect (Fig. 2, paragraphs 0050-0052, where gesture recognizer engine (54) and voice recognizer engine (56) validates the signals);
determine that the input data does not match a preprogrammed interaction with the interactive effect (Fig. 8D, paragraphs 0097-0099, where in steps (574, 578) it is determined the gesture or voice command do not match a preprogrammed interaction);
assess the input data according to one or more metrics to generate a score (Fig. 8D, paragraphs 0097-0099, where in steps (576, 580) an attempt it made to determine a matching voice command or gesture); and
generate instructions to control the interactive effect based the score, wherein a variable of the instructions is set by the score (Fig. 8D, paragraphs 0097-0099, where in steps (577, 575, 579, 581) it is determined the voice command or gesture is verified ; and
an interactive effect controller configured to activate the interactive effect based on the instructions (Fig. 8A-8D, paragraphs 0094-0099, where in step (514) an action is performed).
As to claim 19, Klein discloses the variable interactive effect system, wherein a dynamic range of the interactive effect is scaled to a range of the score (Fig. 1, paragraphs 0034-0037, where capture device (20) detects movements of user (18) which are used to control avatar (24) proportionate to the user’s movements).
As to claim 20, Klein discloses the variable interactive effect system, wherein the one or more metrics comprise an input intensity metric (Fig. 2, paragraphs 0042-0044, where camera (23) includes an infrared light (25) to detect light intensity).
As to claim 21, Klein discloses the variable interactive effect system, wherein the input intensity metric is based on at least a velocity of guest movement, a trajectory of guest movement, or intensity characteristics of guest voice data (Fig. 2, paragraph 0055, where a velocity is measured if a gesture is a throw).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 12 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2011/0313768 A1 to Klein et al. in view of U.S. Patent Pub. No. 2020/0333875 A1 to Bansal et al.
As to claim 3, Klein is deficient in disclosing the variable interactive effect system, wherein the one or more metrics comprise a voice intensity.
However, Bansal discloses the variable interactive effect system, wherein the one or more metrics comprise a voice intensity (Fig. 7, paragraph 0115, where audio processing module (702) determines the intensity of the user’s voice).
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified the variable interactive effect system that determines a valid input based on metrics as taught by Klein by including one or more metrics comprise a voice intensity as taught by Bansal.  The suggestion/motivation would have been in order to determine the context of the voice input such as whether the user is interrupting a conversation or having a conversation with another use (Bansal, paragraph 0115).
As to claim 12, Klein is deficient in disclosing the method, wherein the data comprises voice volume or intensity data, and wherein the estimated potential input range comprises an estimated volume range for the guest.
However, Bansal discloses the method, wherein the data comprises voice volume or intensity data, and wherein the estimated potential input range comprises an estimated volume range for the guest (Fig. 7, paragraph 0115, where audio processing module (702) determines the intensity of the user’s voice).  In addition, the same motivation is used as claim 3.
As to claim 22, Klein is deficient in disclosing the variable interactive effect system, wherein the intensity characteristics of guest voice data comprise volume and speed of speech.
However, Bansal discloses the variable interactive effect system, wherein the intensity characteristics of guest voice data comprise volume and speed of speech (Fig. 7, paragraph 0115, where audio processing module (702) determines the intensity of the user’s voice).  In addition, the same motivation is used as claim 3.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANEETA YODICHKAS whose telephone number is (571)272-9773. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



ANEETA YODICHKAS
Primary Examiner
Art Unit 2627



/ANEETA YODICHKAS/           Primary Examiner, Art Unit 2627